Order entered October 9, 2013




                                                In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-13-01100-CV

                             IN THE INTEREST OF J.Q., A CHILD

                       On Appeal from the 304th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. JD-12-00702-W

                                                ORDER
       As appellant has failed to comply with the Court’s September 24, 2013 directive to file

written verification that she has (1) paid or made arrangements to pay for the reporter’s record or

(2) been found entitled to proceed without payment of costs, we ORDER the appeal submitted

without the reporter’s record.     See TEX. R. APP. P. 37.3(c)(2). Appellant shall file her brief

within thirty days of the date of this order.




                                                    /Michael J. O'Neill/
                                                    MICHAEL J. O'NEILL
                                                    PRESIDING JUSTICE